usman bhutta petitioner v commissioner of internal revenue respondent docket no filed date p a citizen of pakistan and a foreign medical school grad- uate entered the united_states in to participate in an internal medicine residency training program during the three-year residency training program for which p received an annual salary p treated patients with supervision con- ducted and presented research and supervised and trained third- and fourth-year medical students p’s supervising and training of medical students consisted of having the medical students observe him during rounds preparing the students for monthly examinations and evaluating the students monthly for taxable_year p reported his wages from the residency training program as exempt from u s income_tax under the convention for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income u s -pak art xii date u s t united_states tax_court entered into force date hereinafter treaty treaty art xii exempts from u s income_tax remuneration that a professor or teacher receives for teaching if the professor or teacher is a pakistani resident who temporarily visits the united_states for the purpose of teaching for a period not exceeding two years at a university college school or other educational_institution in the united_states r subsequently issued p a notice_of_deficiency disallowing the claimed treaty exemption p asserts that he is entitled to an exemption under treaty art xii or alternatively that he is entitled to an exemption under treaty art xiii treaty art xiii exempts from income_tax compensation up to dollar_figure if a pakistani resident temporarily present in the united_states under arrangements with the united_states or any agency_or_instrumentality thereof solely for the purpose of training study or orientation receives such compensation_for the ren- dition of services directly related to such training study or orientation held p was not in the united_states for the pur- pose of teaching in and therefore is not entitled to the exemption under treaty art xii held further p is not enti- tled to the exemption under treaty art xiii because p has not proven that he was in the united_states under arrange- ments with the united_states or an agency_or_instrumentality thereof held further r’s determination is sustained h craig pitts for petitioner william franklin castor and h elizabeth h downs for respondent marvel judge in a notice_of_deficiency respondent deter- mined a dollar_figure deficiency in petitioner’s federal_income_tax for taxable_year petitioner timely petitioned this court for redetermination of the deficiency after concessions the sole issue for decision is whether petitioner’s wages earned as a medical resident in are exempt from tax under respondent conceded his determination in the notice_of_deficiency that petitioner had a taxable state tax_refund of dollar_figure this concession resulted in a computational adjustment to petitioner’s itemized_deductions and in a first supplemental stipulation of facts the parties stipulated respondent’s computation of a reduced deficiency of dollar_figure in addition to the explicit concessions we consider petitioner to have conceded his assertion in the petition that he is entitled to a standard_deduction for petitioner failed to advance any arguments as to this issue in his opening or answer- ing brief accordingly we deem the issue abandoned see 848_f2d_1007 n 9th cir aff ’g tcmemo_1987_225 117_tc_183 117_tc_117 n bhutta v commissioner article xii or article xiii of the convention for the avoid- ance of double_taxation and the prevention of fiscal evasion with respect to taxes on income u s -pak date u s t entered into force date united states- pakistan income_tax convention or treaty findings_of_fact some of the facts have been stipulated and are so found the stipulated facts are incorporated herein by this ref- erence petitioner resided in oklahoma when he petitioned this court petitioner was a citizen of pakistan at all relevant times at the time of trial he lived with his wife a pakistani citizen whom he married in and his daughter who is a u s citizen he has been a practicing physician on the nephrology faculty of ou physicians a physicians group within the oklahoma university health sciences center university since date after completing a three-year residency training program and a fellowship there i petitioner’s medical background and residency training program in petitioner graduated from allama iqbal medical college university of punjab lahore pakistan with a med- ical degree to obtain the medical degree petitioner com- pleted five to six years of coursework and spent one year working in a hospital petitioner believed that the medical training in the united_states was far superior to the training he received in paki- unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure it is not clear whether petitioner practiced medicine in pakistan before entering the united_states in during cross-examination petitioner answered yes after i did the one year training to respondent’s counsel’s question at the point you graduated from medical school did you become a medical doctor for purposes of pakistan however petitioner stated on an unsigned form_9250 questionnaire-tax treaty benefits see infra p that his occupation before coming to the united_states was medical student the record does not show where petitioner was employed after obtaining the medical degree in and before entering the united_states in however we infer from the record that petitioner did not teach at a medical school in pakistan united_states tax_court stan and decided to pursue a medical residency in the united_states before he could begin a residency training program in the united_states however petitioner had to pass the united_states medical licensing examination usmle a three-step examination for medical licensure in the united_states he completed the first step and the clinical knowl- edge portion of the second step in pakistan on date and date respectively on date petitioner was issued a b-1 b-2 visa which allowed him to enter the united_states to take the clinical skills por- tion of the second step of the usmle petitioner completed the clinical skills portion in the united_states on date ecfmg ecfmg after passing step sec_1 and of the usmle petitioner was eligible for certification from the educational commission for foreign medical graduates is an organization that certifies the qualifications of international medical school graduates before they begin u s graduate medical education ecfmg certification is required before an international medical school graduate may take step of the usmle begin a u s residency training program and obtain an unrestricted license to practice medicine in the united_states petitioner obtained ecfmg certification on date and he completed the third step of the usmle in the united_states in date while in the united_states petitioner interviewed at var- ious universities seeking acceptance into an internal medi- cine residency training program he interviewed with the university and received by letter dated date an offer of appointment as a first-year internal medicine resi- dent from the university’s department of internal medicine the offer letter indicated that petitioner’s start date would be date and that he would complete his residency training on date the letter also stated that peti- tioner would have the opportunity to initiate training in a subspeciality during his second year of residency the resi- dency position paid an annual salary of dollar_figure for the first year which increased by approximately dollar_figure with each year of training petitioner accepted the offer by signing the letter on date and returning it to the university petitioner’s acceptance of the university’s offer was memorialized in a contract entitled the university of okla- bhutta v commissioner homa college of medicine residency agreement which peti- tioner and a university representative signed on date agreement the agreement covers only peti- tioner’s first year of residency and comprises four parts appointment university responsibilities resident respon- sibilities and reappointment promotion and termination among the university’s stated responsibilities is its obligation to provide a graduate medical education program with fac- ulty oversight and supervision of all educational and clinical activities resident responsibilities include fulfill ing the educational requirements of the training program and using his her best efforts to provide safe effective and compas- sionate patient care teaching medical students is not a stated resident responsibility under the agreement a resident could be suspended without pay or dismissed for failing to obtain an oklahoma medical license within a prescribed time the agree- ment also states that continuation of the training program requires annual renewals of appointment which are not automatically offered but rather are offered yearly based upon meeting the performance standards of the program failure to satisfactorily complete training program require- ments or breaching institutional rules could result in non- promotion a resident would not know for certain whether he could continue in the program until the university gave him a renewal contract before he could begin his residency training program peti- tioner needed to obtain a u s exchange visitor or j-1 visa ecfmg as petitioner’s sponsor issued him a form ds- certificate of eligibility for exchange visitor j-1 status which allowed him to go to a u s embassy to apply for and receive the visa see c f_r sec_62 defining form ds-2019 the form ds-2019 described peti- tioner as a university post grad medical trainee an alien physician and a research scholar and was valid from date to date to reflect the dates of the agreement petitioner was aware of other residents at the university whose con- tracts were not renewed originally the form ds-2019 was valid beginning date but be- cause there was a delay in the issuing of petitioner’s visa which caused continued united_states tax_court ecfmg had to renew the form ds-2019 every year for petitioner to continue in the residency training program ecfmg’s criteria for renewing a form ds-2019 were listed on its web site and included a requirement that an applicant provide proof of a renewed agreement with a university a letter of good standing from the director of the applicant’s residency training program and copies of the applicant’s visa and insurance ecfmg would not renew a form ds-2019 if the applicant’s residency training program or university closed or if the applicant’s home_country wanted him to return petitioner obtained a j-1 visa on date the j-1 visa allowed petitioner to remain in the united_states for the duration of the residency training program and any postresidency fellowship but required him to return to paki- stan for two years after his training unless he obtained a hardship waiver see id sec_62 g petitioner entered the united_states at the end of date and began his resi- dency training program at the university on date the university renewed petitioner’s residency agreement yearly allowing him to obtain a new form ds-2019 every year and to complete his three-year residency training pro- gram on date he then began a two-year fellow- ship in nephrology at the university which he completed in date he subsequently obtained a hardship waiver of the j-1 visa two-year foreign residence requirement which allowed him to remain in the united_states and work at the university hospital as a licensed physician petitioner’s duties throughout his residency and fellowship included treating patients on inpatient wards and in the out- patient clinic under faculty supervision conducting and pre- senting clinical research and supervising and training third- and fourth-year medical students all of these duties including the supervising and training of medical students were part of petitioner’s training in the residency training program petitioner was able to treat patients and train the medical students simultaneously because at that point in the medical students’ education they spent most of their time in the hospital on the ward teams with the residents a delay of his start date in the residency training program ecfmg had to issue him a new form ds-2019 bhutta v commissioner three to five medical students accompanied petitioner on rounds during which he treated patients and he discussed the patients’ physical examination findings and other rel- evant information with the students after rounds the med- ical students accompanied petitioner while he treated incoming patients or existing patients who needed additional care after petitioner had finished treating his patients he helped the students prepare for their monthly examinations at the end of the month petitioner evaluated each student on certain criteria including medical knowledge interpersonal communication skills and ability to gather information and conduct physical examinations as discussed further infra petitioner came to the united_states in and remained in the united_states in for the purpose of participating in a training program for med- ical residents although supervising and training medical students was a component of the residency training program petitioner was not in the united_states for the purpose of teaching the university also expected petitioner to conduct research as part of his residency training program petitioner spent one to two months per year on research during which time he took on lighter clinical responsibilities so that he could conduct clinical research on selected patients he conducted research during through published abstracts and articles and presented his research at local and national medical conferences such as the american society of clinical oncology annual meeting and the national meeting of the american college of physicians ii petitioner’ sec_2010 federal_income_tax return and liability petitioner hired a tax_return_preparer in new york to pre- pare a form 1040nr u s nonresident_alien income_tax return on his behalf for taxable_year the return petitioner estimated at trial that during his education-related activities including research and teaching students constituted of a typical day however this percentage even if accurate is unconvincing as most of the time he spent supervising and training medical students was time spent treating patients as part of his residency training program although petitioner married in the return reflects a filing_status of other single nonresident_alien respondent does not challenge peti- continued united_states tax_court states that petitioner’s occupation in the united_states is research physician the form 1040nr does not report peti- tioner’s wages from the residency totaling dollar_figure as taxable_income but rather claims the wages as income exempt by a treaty a schedule oi other information attached to the return shows that petitioner claimed an exemption from income_tax on his wages under treaty art xii petitioner did not report or pay tax on hi sec_2010 wages to pakistan on date petitioner filed a form_9210 alien status questionnaire with respect to taxable years in response to the question regarding his reason for coming to the united_states petitioner checked the boxes for edu- cation and teaching an unsigned form_9250 was attached to the form_9210 on the form_9250 petitioner indicated that his primary purpose in visiting the united_states was teaching research training in internal medicine on the form_9250 petitioner also stated that he came to the united_states at the invitation of an educational_institution and spent of his time teaching and of his time researching petitioner also stated that his occupation before coming to the united_states was medical student and his occupation when he returned to pakistan would be consult- ant physician in nephrology respondent mailed petitioner a notice_of_deficiency dated date disallowing petitioner’s claimed exemp- tion from u s income_tax under treaty art xii but allowing a dollar_figure student exemption under treaty art xiii a tioner’s claimed filing_status the convention for the avoidance of double_taxation and the preven- tion of fiscal evasion with respect to taxes on income u s -pak art xiii date u s t entered into force date pro- vides a resident of one of the contracting states who is temporarily present in the other contracting state solely a as a student at a recognized university college or school in such other state or b as the recipient of a grant allowance or award for the primary pur- pose of study or research from a religious charitable scientific or edu- cational organization of the former state shall be exempted from tax by such other state i on all remittances from abroad for the purposes of his maintenance education or training and ii with respect to an amount not in excess of big_number united_states dollars for any taxable_year representing compensation_for personal bhutta v commissioner petitioner filed a timely petition in this court contesting respondent’s determination i burden_of_proof opinion as a general_rule a notice_of_deficiency is entitled to a presumption of correctness and the taxpayer bears the bur- den of proving the commissioner’s deficiency determination incorrect rule a 290_us_111 138_tc_382 however under sec_7491 if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability for tax and meets other requirements the burden_of_proof rests on the commis- sioner as to that factual issue see 116_tc_438 with the exception of part iii b infra our findings_of_fact are based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial see 124_tc_95 with respect to part iii b infra peti- tioner does not argue and the record does not permit us to conclude that the burden_of_proof should shift under sec_7491 and the burden_of_proof remains with petitioner ii governing statutory framework under the general_rule of sec_871 a nonresident_alien_individual such as petitioner who is engaged in a services petitioner initially elected to have this case conducted under small_tax_case procedures see sec_7463 before trial petitioner’s counsel orally moved that the s designation be removed and we granted the oral mo- tion credible_evidence is the quality of evidence which after critical anal- ysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness 116_tc_438 quoting h_r conf rept no pincite 1998_3_cb_747 a nonresident_alien is a person who is neither a citizen nor a resident_of_the_united_states as defined in sec_7701 id subpara b re- spondent conceded that petitioner was not a citizen or a resident of the continued united_states tax_court trade_or_business in the united_states is subject_to u s income_tax on the individual’s taxable_income effectively con- nected with the conduct of that trade_or_business ordinarily an individual who performs personal services within the united_states at any time during the taxable_year conducts a trade_or_business_within_the_united_states sec_864 consequently a nonresident_alien who receives compensation_for the performance of personal services in the united_states has income effectively connected with the conduct_of_a_trade_or_business in the united_states and therefore has gross_income under the code see sec_1_864-4 income_tax regs see also sec_61 however under sec_894 the code is applied to any taxpayer with due regard to any treaty obligations of the united_states that pertain to that taxpayer an applicable treaty obligation can therefore alter an individual’s income_tax_liability under the code iii the united states-pakistan income_tax convention the united states-pakistan income_tax convention was signed on date and was ratified by the president of the united_states on date it entered into force on date and is effective for taxable years beginning on or after date this case raises interpretation issues regarding treaty art xii which deals with the tax ramifications of remuneration paid to professors and teachers and treaty art xiii which deals with the tax ramifications of compensation paid for certain services related to training study or orientation under arrangements with a state or any agency_or_instrumentality thereof when interpreting a treaty we begin with the text of the treaty and the context in which the written words are used e airlines inc v floyd 499_us_530 457_us_176 the plain meaning of the language of a treaty controls unless its effect is contrary to the intent or expectations of the sig- natories 548_us_331 citing restatement third of foreign relations law of the united_states sec sumitomo shoji am inc u s pincite 90_tc_802 because treaties are contracts between sovereigns we united_states in bhutta v commissioner construe them more liberally than private agreements to give effect to the signatories’ intent see 489_us_353 470_us_392 290_us_276 120_tc_430 citing nw life assurance co of can v commis- sioner 107_tc_363 where appropriate we may ascertain the meaning of a treaty with an eye toward the treaty’s legislative_history and the parties’ negotiations diplomatic correspondence and practical construction they have adopted see air france u s pincite factor u s pincite estate of silver v commissioner t c pincite 85_tc_284 we also give weight to how the departments of the respective governments charged with negotiating and enforcing a treaty interpret that treaty see 366_us_187 rust v commissioner t c pincite a article xii of the united states-pakistan income_tax convention treaty art xii provides a professor or teacher resident in one of the contracting states who temporarily visits the other contracting state for the purpose of teaching for a period not exceeding two years at a university college school or other educational_institution in the other contracting state shall be exempted from tax by such other contracting state in respect of remuneration for such teaching peti- tioner contends that the compensation he received in for his residency training program is exempt from u s income_tax under treaty art xii because a purportedly large component of the residency training program was teaching third- and fourth-year medical students respondent counters that petitioner was not in the united_states for the purpose of teaching and was not temporarily vis- iting the united_states for a period not exceeding two years the phrase the purpose of teaching is not defined in the treaty our analysis focuses on the meaning of the word purpose and on whether petitioner had the requisite pur- pose neither party has invited our attention to and we have not found any legislative_history or documentary_evidence of the negotiators’ or signatories’ intended meaning of the word united_states tax_court purpose see eg s exec rept no 1960_2_cb_906 committee on foreign relations report on the treaty cong rec senate floor debate and action on the treaty treasury_department tech- nical explanation of the u s -pakistan income_tax treaty technical explanation signed date ria int’l tax_treaty in the instance of an undefined treaty term treaty art ii provides a ny term not otherwise defined shall unless the context otherwise requires have the meaning which it has under the laws of that contracting state relating to the taxes which are the subject of the present convention p urpose is not defined in the code in any way meaningful to this situation we therefore adopt the ordinary contemporary understanding of this word for purposes of our analysis see 142_tc_197 black’s law dictionary defines purpose as a n objective goal or end black’s law dictionary 9th ed merriam-webster’s collegiate dictionary defines purpose as something set up as an object or end to be attained merriam-webster’s collegiate dictionary 10th ed and merriam-webster’s online dictionary defines it as the reason why something is done or used the aim or intention of something the feeling of being determined to do or achieve something and the aim or goal of a person what a person is trying to do become etc merriam-webster’s online dictionary http www merriam-webster com dic- tionary purpose last visited date to support his position petitioner relies upon several revenue rulings promulgated by the commissioner which we address infra but the com- missioner generally does not participate in the negotiation of tax_treaties and we do not interpret the revenue rulings as evidence of the negotiators’ or signatories’ intent see 85_tc_376 a revenue_ruling represents the view of the commissioner not the treas- ury department and thus is generally only ‘the contention of one of the parties to the litigation ’ citation omitted quoting 78_tc_43 n see also 598_f3d_1191 9th cir a tax_treaty is negotiated by the united_states with the active_participation of the treasury aff ’g 125_tc_37 but cf 119_tc_157 describing cases where we have treated revenue rulings as conces- sions by the commissioner where the rulings were relevant to the disposi- tion of the case bhutta v commissioner we use these definitions which focus on the object or goal to be attained to guide our analysis in so doing we recog- nize that the better indicator of an individual’s purpose is his conduct and not the individual’s self-serving representations regarding his purpose we examine the entire record and consider all of the relevant facts and circumstances to dis- cern petitioner’s purpose in coming to the united_states before coming to the united_states petitioner obtained a medical degree in pakistan he believed the medical training in the united_states was far superior to the training he received in pakistan and for that reason decided to pursue a medical residency here in furtherance of his stated goal of obtaining u s medical training petitioner obtained a form ds-2019 from ecfmg which allowed him to apply for and receive a j-1 visa the form ds-2019 which we consider to be objective credible_evidence of petitioner’s and ecfmg’s understanding regarding the nature of petitioner’s trip to the united_states describes petitioner as a university post grad medical trainee an alien physician and a research scholar although both teacher and professor are pos- petitioner cites revrul_55_211 1955_1_cb_676 to support his posi- tion we address petitioner’s contentions infra but for now note that revrul_55_211 supra the subject of which is the income_tax treaty between the united_states and the united kingdom of great britain and northern ireland interprets the phrase the purpose in a nearly identical context to mean the primary purpose id c b pincite we neither en- dorse nor reject that interpretation because we find that petitioner’s only purpose in coming to and remaining in the united_states in was to receive medical training further in reaching our holding today we need not address whether the definite article the restricts or otherwise modifies the purpose that is the subject of treaty art xii cf nlrb v noel canning u s ll ll 134_sct_2550 discussing the meaning of the in the constitution 512_f3d_1338 fed cir discussing the meaning and use of definite ar- ticles in patent law 337_f3d_1233 10th cir discussing the meaning and use of definite articles under the comprehensive environmental response compensation and liability act of pub_l_no 94_stat_2767 codified as amended pincite u s c secs ltd inc v commissioner 286_f3d_324 6th cir addressing the word the as used in sec_956 rev’g 113_tc_169 regulations implementing the mutual educational and cultural ex- change act of pub_l_no 75_stat_527 codified as amended continued united_states tax_court sible categories of participant eligibility on form ds-2019 see c f_r sec_62 d and e supra note peti- tioner was not described as a teacher or a professor on the original form ds-2019 or any subsequent renewal of the form the agreement outlines the university’s and peti- tioner’s responsibilities during the residency training pro- gram and frames petitioner’s expectations of the residency training program the university agreed to provide a grad- uate medical education program with faculty oversight and pincite u s c secs govern the issuance of form ds-2019 and define the categories of participant eligibility in an exchange visitor program underlying the issuance of a j-1 visa see c f_r sec_62 under the regulations alien physician is a category of participant eligibility in which foreign medical school graduates may enter the united_states to participate in either a clinical exchange program or a nonclinical exchange program id sec_62 b and c see id para d a clinical exchange program is a program for alien physicians pursuing graduate medical education or training and inter alia requires that an alien physician provide a statement from the government of his home_country that there is a need in that country for qualified medical practi- tioners in the alien physician’s chosen speciality and the alien physi- cian has in writing agreed to return to the home_country upon completion of the training and intends to practice medicine in the chosen speciality id para b a nonclinical exchange program is a program in which an alien physician enters the united_states for the predominant purposes of observation consultation teaching or research wherein patient care if any is incidental and under direct supervision id sec_62 c although petitioner’s form ds-2019 does not specifically state whether he entered the united_states for the purpose of a clinical or a nonclinical exchange program the record indicates that petitioner intended to pursue a clinical exchange program for example only alien physicians entering a clinical exchange program need to pass step sec_1 and of the usmle or a similar examination petitioner testified that he needed to pass the usmle to begin his residency training program see id para b graduate medical education or training is defined as participation in a program in which the alien physician will receive graduate medical edu- cation or training which generally consists of a residency or fellowship program involving health care services to patients but does not include programs involving observation consultation teaching or research in which there is no or only incidental patient care id sec_62 emphasis added the applicable definition of research scholar is an individual primarily conducting research observing or consulting in connection with a research project at research institutions corporate research facilities museums li- braries post-secondary accredited educational institutions or similar types of institutions the research scholar may also teach or lecture unless dis- allowed by the sponsor id sec_62 f bhutta v commissioner supervision of all educational and clinical activities peti- tioner agreed to fulfill the educational requirements of the training program and use his best efforts to provide safe effective and compassionate patient care in the context of the agreement the educational activities and educational requirements are most reasonably interpreted to refer to the education petitioner would receive by partici- pating in the residency training program the offer letter which does not speak to petitioner’s duties and the agreement encompassed the entire understanding between the university and petitioner neither document refers to any obligation to teach medical students nor suggests that petitioner’s remuneration was for teaching rather the agreement focuses on the education petitioner would be receiving and the patient care he would be providing as a resident moreover the agreement was renewed for each year of petitioner’s residency without a material_change in the description of the residency training program or peti- tioner’s responsibilities as a resident during the residency training program petitioner’s training consisted of treating patients under faculty supervision con- ducting and presenting research and supervising and training medical students petitioner was responsible for taking three to five medical students with him on rounds preparing them for their monthly examinations and evalu- ating them at the end of each month although petitioner estimated that he spent of his time in education- related activities we do not find his estimate convincing because as he acknowledged much of his time spent with medical students occurred while he was also treating patients nor do we assign much weight to the form_9210 and unsigned form_9250 that petitioner completed in in which petitioner stated that his primary purpose in vis- iting the united_states was teaching research training in internal medicine and estimated that he spent of his time teaching and of his time researching during tax- able years petitioner completed these forms two in the record is a letter dated date from the univer- sity’s director of the internal medicine residency training program describ- ing petitioner’s position and duties during his residency although helpful in ascertaining what petitioner did during his residency the letter is not part of the offer or contract between petitioner and the university united_states tax_court years after the year in issue and we regard them only as petitioner’s post hoc position regarding hi sec_2010 claimed treaty exemption moreover on the form_9250 petitioner indicated that his occupation before coming to the united_states was medical student and his occupation upon returning to pakistan would be consultant physician in nephrology this description of petitioner’s occupation before and after the residency training program clearly implies that he participated in the residency training program to obtain a change in professional status petitioner contends that his time spent teaching medical students is sufficient to prove that he was in the united_states for the purpose of teaching however petitioner’s involvement in the supervising and training of medical stu- dents was a component of his stated goal to receive u s medical training and become a fully licensed doctor and was not his objective or aim during the year in issue the over- whelming weight of the evidence shows that petitioner did not enter the residency training program to become a teacher the university did not hire petitioner to teach and he did not hold a faculty appointment the form ds-2019 and the agreement show that neither ecfmg nor the university contemplated that petitioner was coming to the united_states with the objective or goal of teaching see black’s law dictionary instead teaching was an inci- dental part of petitioner’s overall training to become a doctor which primarily involved treating patients and also included conducting research on the basis of all the facts and cir- cumstances we find that petitioner’s purpose in coming to and remaining in the united_states in was to receive postgraduate medical training and that he was not in the united_states for the purpose of teaching petitioner cites several revenue rulings to support his posi- tion that he was in the united_states for the purpose of teaching however they do not help him some income_tax treaties to which the united_states is a party exempt from income_tax any remuneration received for conducting research see eg convention for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income u s -belg art date tax_treaties cch para big_number entered into force date the united states-pakistan income_tax convention is not one of them bhutta v commissioner revrul_55_211 1955_1_cb_676 concerns the applica- tion of a treaty provision similar to treaty art xii to nationals of the united kingdom who held faculty appoint- ments at various universities in the united_states the rev- enue ruling concludes that the treaty benefit obtains if an individual’s primary purpose is to teach lecture or instruct and a substantial portion of his time is devoted to such duties id c b pincite where however the primary purpose of his presence in the united_states is the pursuit of research and like duties and any teaching is inci- dental to such research it cannot be considered that he is present in the united_states ‘for the purpose of teaching’ id the revenue_ruling also states activities in which a teacher engages for the purpose of conferring on students the benefit of his knowledge and methods as distinguished from the pursuit of his own projects would be considered a part of his teaching id revrul_74_174 1974_1_cb_371 interprets revrul_55_211 supra and applies its reasoning to different facts it involves a citizen and resident of canada who was an assistant professor in canada entered the united_states to study for a doctoral degree and spent of his time in the united_states performing duties as a teaching assistant revrul_74_174 supra applying an objective facts and cir- cumstances analysis the revenue_ruling concludes that the individual’s compensation_for his duties as a teaching assist- ant was exempt from income_tax because he was engaged in the business of teaching before coming to the united_states and because he spent substantial time performing teaching duties even though he was also a doctoral student id c b pincite petitioner contends that because the vast majority of his time was spent engaged in educational duties he falls within the purview of revrul_55_211 supra and qualifies for an exemption under treaty art xii however the evi- dence in the record supports findings that petitioner was a medical student not a teacher before coming to the united_states for his residency training program see supra note and that he did not hold a faculty or teaching position at the petitioner does not explicitly rely on revrul_74_174 1974_1_cb_371 but we address it for the sake of completeness united_states tax_court university during petitioner’s supervising and training of medical students which he performed mainly while treating patients was incidental to his graduate medical education and he has not distinguished supervising and training of medical students from the pursuit of his own projects see revrul_55_211 c b pincite peti- tioner’s situation is distinguishable from those in revrul_55_211 supra and revrul_74_174 supra petitioner also cites revrul_69_46 1969_1_cb_365 and revrul_70_382 1970_2_cb_331 for the proposition that an individual does not need to have taught in his home_country before entering the united_states for the purpose of teaching the revenue rulings state that as applied to treaty provisions similar to the one at issue here an individual’s remuneration for teaching is exempt from income_tax even if the individual had not taught in his home_country before entering the united_states revrul_70_382 c b pincite revrul_69_46 c b pincite however in both revenue rulings the individuals qualified as teachers in their home countries and entered the united_states for the express purpose of teaching in schools revrul_70_382 supra revrul_69_46 supra the record overwhelmingly establishes that petitioner did not enter the united_states for the express purpose of teaching revrul_69_46 supra and revrul_70_382 supra do not support petitioner’s contention finally petitioner cites 563_f3d_19 2d cir for the propo- sition that modern medical residents are principally teachers the issue in sloan-kettering was whether medical residents were liable for payroll_taxes because they were employees or whether their income was excepted from payroll_taxes because they were students id pincite in remanding the two consolidated cases the u s court_of_appeals for the second circuit held that w hether a medical resident is a ‘student’ and whether he is employed by a ‘school college or university’ are separate factual inquiries that depend on the nature of the residency program in which the medical resi- dents participate and the status of the employer id pincite quoting 486_f3d_1248 11th cir petitioner argues that consistent with the court of appeals’ reasoning the record bhutta v commissioner proves that he was a teacher rather than a student because he was compensated and received benefits for his services sloan-kettering is not binding precedent in this case and is inapplicable to services performed on or after date the effective date of regulations that created a bright- line rule for distinguishing between students and full-time employees for purposes of the student exception to payroll_taxes under sec_3121 see sloan-kettering f 3d pincite n sec_31_3121_b_10_-2 e example f employment_tax regs see also 562_us_44 holding the regulations that apply to services performed on or after date valid moreover petitioner takes the analysis of sloan-kettering several inferential steps too far sloan-kettering involved payroll_taxes rather than a treaty provision and focused on whether medical residents are stu- dents or employees without specifying whether a medical resident who was an employee was compensated for treating patients researching teaching or performing other personal services the guidance that petitioner cites is inapposite or distin- guishable the record clearly proves that petitioner’s purpose in the united_states during was to receive medical training the supervising and teaching of medical students that petitioner did was an incidental part of his medical training and was not his objective or goal in coming to or remaining in the united_states we conclude that petitioner was not in the united_states in for the purpose of teaching under the rule_of 54_tc_742 aff ’d 445_f2d_985 10th cir this court will follow a court of ap- peals decision which is squarely in point where appeal from our decision lies to that court_of_appeals and to that court alone this case appears to be appealable to the u s court_of_appeals for the tenth circuit absent a stipulation to the contrary see sec_7482 therefore caselaw from the u s court_of_appeals for the second circuit would not be binding in this case even if 563_f3d_19 2d cir were squarely in point which it is not because we find that petitioner was not in the united_states for the purpose of teaching we do not address respondent’s remaining contentions regarding the applicability of treaty art xii united_states tax_court b article xiii of the united states-pakistan income_tax convention petitioner’s alternative contention is that if his income is not exempt under treaty art xii then dollar_figure of his income is exempt under treaty art xiii article xiii of the united states-pakistan income_tax convention provides a resident of one of the contracting states temporarily present in the other contracting state under arrangements with such other state or any agency_or_instrumentality thereof solely for the purpose of training study or orientation shall be exempted from tax by such other state with respect to compensation not exceeding big_number united_states dollars for the rendition of services directly related to such training study or ori- entation including emoluments and remuneration if any from the employer abroad of such resident as applicable here other state means the united_states see id art ii c the department of the treasury tech- nical explanation of the treaty clarifies that this exemption applies to pakistan personnel invited to the united_states for training or study by our government including military and armed_forces trainees central bank employees studying budgetary and financial policies and trainees under tech- nical assistance programs technical explanation supra in the petition petitioner vaguely contends that he quali- fies for this exemption because the university is a govern- ment contractor and therefore is an agency or instrumen- tality of the united_states we have recognized that ‘ a gency’ and ‘instrumentality’ are terms of considerable breadth and they are susceptible of different meanings in different contexts 143_tc_1 listing cases where agency and instrumentality have different definitions in various cir- cumstances however even if petitioner had provided authority to support his contention that a government con- tractor qualifies as an agency_or_instrumentality in this con- text which he has not he has failed to introduce any cred- ible evidence showing that the university was a government contractor for the u s government in moreover there is no credible_evidence to prove that the signatories of the treaty intended article xiii to apply to anything other than a government-sponsored or -supported program see technical explanation supra cf revrul_72_301 bhutta v commissioner c b analyzing similar provisions in other income_tax treaties to conclude that treaty art xiii applies only to individuals who under arrangements with the united_states or an agency_or_instrumentality thereof are invited to the united_states for training or study under a specific pro- gram sponsored or supported by the united_states govern- ment because petitioner bears the burden_of_proof with respect to this issue see supra p and has not proven that he was in the united_states under arrangements with the u s government or an agency_or_instrumentality thereof he is not entitled to an exemption under treaty art xiii iv conclusion petitioner does not qualify for an exemption under article xii or article xiii the united states-pakistan income_tax convention we therefore sustain respondent’s determination as amended in the first supplemental stipulation of facts see supra note we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered under rule f
